DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a vehicle. The vehicle comprises a transaxle fixedly mounted to at least one axle tube. The transaxle comprises a transaxle mounting collar and a transaxle input shaft. The transaxle input shaft defines a transaxle input shaft longitudinal axis. The input shaft longitudinal axis is oriented in the same direction as an axle longitudinal center axis. The vehicle also comprises an internal combustion engine and a transmission fixedly connecting the internal combustion engine to the transaxle mounting collar. The transmission comprises a transmission output shaft. The transmission output shaft coaxially aligns with the longitudinal axis of the transaxle input shaft. The internal combustion engine is disposed beneath the seating structure..


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HAU V PHAN/Primary Examiner, Art Unit 3618